[Missing Graphic Reference] Douglas Scully Vice President, Corporate Counsel One Corporate Drive, Shelton, CT06484 Tel203 925-6960 douglas.scully@prudential.com December 30, 2015 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Definitive Supplements and Statements of Additional Information Pursuant to Rule 497(j) Investment Company Act No. 811-05438 333-96577 333-08853 333-71672 333-150220 333-71654 333-152411 333-71834 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the supplements and Statements of Additional Information (“SAIs”) included in the above-referenced Registration Statements, the form of supplements and SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments; and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically on December 22, 2015. Very truly yours, /s/Douglas Scully Douglas Scully Vice President, Corporate Counsel
